Citation Nr: 1119922	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.

This matter returns to the Board of Veterans' Appeals (Board) on remand from an October 2010 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) which, in pertinent part, vacated the August 2008 Board decision denying service connection for a right ear hearing loss disability and remanded it for further development and readjudication. 

This appeal initially arises from a March 2006 rating decision of the RO in St. Paul, Minnesota, which, in pertinent part, denied service connection for a right ear hearing loss disability. 

The Board notes that its finding in the August 2008 decision that there was no clear and unmistakable error (CUE) in a June 1971 rating decision denying service connection for keratoconus was upheld in the Court's October 2010 memorandum decision.  This issue is no longer on appeal.

The Veteran had also petitioned to reopen his service connection claim for keratoconus.  In its August 2008 decision, the Board found that new and material evidence had been submitted to reopen this claim and remanded it for further development.  Service connection for keratoconus was subsequently granted in an October 2009 rating decision.  The Veteran submitted a notice of disagreement (NOD) in response to this decision, arguing that he was entitled to an earlier effective date of service connection.  In an April 2010 rating decision, an earlier effective date of service connection for keratoconus was granted.  Although, in a January 2011 letter, the Veteran's attorney referenced a July 2010 NOD to this decision which is not in the claims file, a subsequent January 2011 report of contact form reflects that the Veteran's representative wished VA to disregard the July 2010 NOD.  Accordingly, as there is no indication that the Veteran disagrees with the evaluation or effective date of service connection for keratoconus, this claim is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Court found in its October 2010 memorandum decision that the Board had relied on an inadequate VA examination in denying service connection for a right ear hearing loss disability.  Therefore, the Court found that VA had not discharged its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), which requires, in pertinent part, that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In the February 2006 VA audiological examination, the examiner opined that the Veteran's right ear hearing loss disability was not likely related to his active military service as his December 1970 separation audiogram showed normal puretone thresholds in the right ear.  The Court found this opinion to be inadequate as it only contained data and a conclusion without any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore a medical opinion is not entitled to any weight if it contains only data and conclusions).  In this regard, citing Hensley v. Brown, 5 Vet. App. 155, 159(1993), the Court noted that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability.  Thus, when audiometric tests results at separation from service do not meet the regulatory requirements for establishing a disability at that time (as defined in 38 C.F.R. § 3.385 (2010)), the veteran may nevertheless establish service connection for a current hearing disability with evidence that the current disability is causally related to service.  Id.  Thus, because the VA examiner did not provide a rationale for the opinion stated, especially in light of Hensley, the Court found that it was inadequate.  See Barr, 21 Vet. App. at 312.

Accordingly, remand is warranted to obtain a new VA audiological examination and opinion addressing the likelihood that the Veteran's current right ear hearing loss disability is related to service.  In this regard, the examiner should take into account the fact that the Veteran had in-service noise exposure from duties near the flight line and small arms fire.  The examiner should discuss any in-service puretone threshold shifts in the Veteran's right ear hearing and the time that elapsed between the Veteran's separation from service and the earliest manifestation of hearing loss.  The examiner's opinion must be supported by a thorough rationale that enables the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  It would be helpful if the examiner made explicit both the medical principles relied on and the specific facts of the present case supporting the examiner's conclusion. 

On remand, the RO should also take this opportunity to send the Veteran a new VCAA notice letter requesting him to identify any new information or evidence in support of his claim. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a new VCAA notice letter requesting him to identify any new information or evidence in support of his claim.  The Veteran should be requested to fill out authorized release forms for any private medical records he wishes VA to obtain on his behalf.  The letter should comply with all current, controlling legal guidance.

2. The Veteran should be scheduled for a VA audiological examination to determine the likelihood that his right ear hearing loss disability is related to service, to include in-service noise exposure.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's right ear hearing loss is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include noise exposure from the flight line and small arms fire, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.  In this regard, it is not sufficient for the examiner simply to note whether the Veteran's right ear hearing was normal at separation without explaining the significance of this finding in terms of whether there is a relationship between the Veteran's current right hearing loss disability and his period of service.  The examiner should discuss any in-service puretone threshold shifts and the time that elapsed between the Veteran's separation from service and the earliest manifestation of hearing loss.  It would be helpful if the examiner made explicit both the medical principles relied on and the specific facts of the present case supporting the examiner's conclusion. 

3. After the above development is completed, and any other development that may be warranted, the AOJ should readjudicate the claim for a right ear hearing loss disability on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


